Citation Nr: 1122621	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  06-32 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA), Jackson, Mississippi, Regional Office (RO), which denied service connection for a left leg condition and low back condition, and denied entitlement to a TDIU.  The Veteran disagreed with such decisions and subsequently perfected an appeal.

In January 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Further, in June 2007, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

In September 2008, the Board reopened the Veteran's service connection claim for a low back disability based on the receipt of new and material evidence.  The Board also remanded the service connection and TDIU claims to the RO for additional development, including VA examinations to determine the etiology of the Veteran's back and leg conditions and to determine if the Veteran's service-connected disabilities collectively rendered him unable to secure or follow substantial employment.  That development was completed and the case was returned to the Board for appellate review.       

In July 2009, the Board denied the service connection claim for a left leg condition.  The Board also remanded the service connection claim for a low back condition and the TDIU claim to the RO for additional development, including a VA examination to determine if the Veteran's service-connected disabilities collectively rendered him unable to secure or follow substantial employment.  That development was completed and the case was returned to the Board for appellate review.         
 
In February 2011, the Board granted the service connection claim for a low back condition.  The Board also remanded the TDIU claim to the RO for additional development, including any additional development relevant to the TDIU claim following the implementation of the Board's grant of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine.  That development was completed and the case was returned to the Board for appellate review.         
 
The Veteran has not selected a representative through a power of attorney.  As such, the Board finds that the Veteran wishes to proceed without representation.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's TDIU claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

A total disability rating may be granted when a claimant is unable to secure or follow a substantially gainful occupation because of service-connected disabilities.  When a claimant claims unemployability but is less than totally disabled under the schedular criteria, a total rating may nevertheless be granted if service-connected disorders prevent him or her from securing and maintaining substantially gainful employment, provided that: if there is only one such disability, the disability is rated at 60 percent or more; and if there are two or more disabilities, at least one of them is rated at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.

If the evidence demonstrates that the Veteran is unemployable by reason of his service-connected disabilities, but fails to meet the percentage standards discussed above, the claim must be submitted to the Director of Compensation and Pension (C&P) Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

In this case, the Veteran is currently service-connected for deformity of the feet to include pes planus and claw toes, evaluated as 30 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; hammertoe of the right foot, evaluated as 10 percent disabling; and hammertoe of the left foot, evaluated as 10 percent disabling.  As his service-connected feet and back disabilities share a common etiology and result from a single accident, such are considered one disability for TDIU purposes.  Therefore, combining the Veteran's feet and back disabilities under 38 C.F.R. § 4.25, he has a 60 percent evaluation for such combined disabilities.  As such, the percentage criteria under 38 C.F.R. 
§ 4.16(a) have been met.  The issue, then, is whether his service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  

As the evidence of record is not complete as to such issue, the Board finds that a remand is necessary in order to obtain a VA examination and opinion regarding whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the Board observes that, in October 2009, a VA examiner opined that his service-connected "bilateral pes planus and hammertoes" render him able to secure and maintain gainful sedentary and light duty employment.  However, the VA examiner did not provide an opinion regarding whether his service-connected degenerative disc disease of the lumbar spine renders him unemployable as he was not yet service-connected for such disability.  See October 2009 VA Examination Report.  Thus, the Board finds that a VA examination is needed in order to assess whether the Veteran's service-connected disabilities singularly or jointly render him unemployable.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to assess whether his service-connected disabilities (degenerative disc disease of the lumbar spine, deformity of the feet to include pes planus and claw toes, and/or hammertoes of the bilateral feet) singularly or jointly render him unemployable.  The claims file must be available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed. 

Based on a review of the claims file, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that Veteran's service-connected degenerative disc disease of the lumbar spine, deformity of the feet to include pes planus and claw toes, and/or hammertoes of the bilateral feet, singularly or jointly render him unable to secure or follow a substantially gainful occupation.  In offering this opinion, the examiner should review the claims file, to include the October 2009 opinion offered by the VA examiner.   

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's TDIU claim should be readjudicated.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


